        Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 1 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                        21-CR-6064 (DGL)

             v.                                         MOTION TO
                                                        RECONSIDER ORDER
                                                        OF DETENTION PENDING
MACKENZIE DRECHSLER,                                    SENTENCING

                             Defendant.


MOTION BY:                         Jeffrey L. Ciccone,
                                   Assistant Federal Public Defender,
                                   Attorney for Mackenzie Drechsler.

DATE, TIME & PLACE:                Before the Honorable David G. Larimer
                                   United States District Judge, U.S. Courthouse,
                                   Rochester, New York, on a date and time to be set by
                                   The Court.

SUPPORTING PAPERS:                 Memorandum of Law submitted by Jeffrey L. Ciccone
                                   on June 11, 2021, the attachments hereto, and all
                                   prior proceedings had herein.

RELIEF REQUESTED:                  Release of Ms. Drechsler Pending Sentencing.


Dated: June 11, 2021
       Rochester, New York

                                              /s/Jeffrey L. Ciccone
                                          Jeffrey L. Ciccone
                                          Assistant Federal Public Defender
                                          28 East Main Street
                                          First Federal Plaza, Suite 400
                                          Rochester, New York 14614
                                          585-263-6201
                                          jeffrey_ciccone@fd.org
                                          Attorney for Mackenzie Drechsler
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 2 of 7




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                              21-CR-6064 (DGL)
UNITED STATES OF AMERICA
                                                              MEMORANDUM OF LAW
               v.

MACKENZIE DRECHSLER

                        Defendant.
_______________________________________


       JEFFREY L. CICCONE, Assistant Federal Public Defender for the Western District of

New York, affirms as follows:

       I am an attorney licensed to practice law in the State of New York and the United States

District Court for the Western District of New York, and I represent Mackenzie Drechsler.

       Ms. Drechsler respectfully moves this Court to reconsider its order of detention pending

sentencing and to order that she be rereleased on conditions.



                                         BACKGROUND

       Mackenzie Drechsler initially appeared before the Court on June 30, 2020, following the

filing of a Criminal Complaint. The Complaint charged Ms. Drechsler with Arson, in violation

of 18 U.S.C. § 844(i). (Docket #1). The government did not move for detention and Ms.

Drechsler was released on Personal Recognizance. (See Docket #6). On June 7, 2021, in

satisfaction of all charges, Ms. Drechsler pled guilty to a single count of Rioting, in violation of

18 U.S.C. § 2101(a). (Docket # 25). The plea was entered pursuant to a written plea agreement

jointly entered by the parties. (Docket #26).

       Within the parties’ written plea agreement, Ms. Drechsler admitted to several relevant

facts related to the required elements of the Rioting charge. Specifically, Ms. Drechsler admitted

                                                  2
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 3 of 7




that during a protest on May 20, 2020, at the Monroe County Public Safety Building, she and

others set fire to one vehicle that belonged to the New York State Attorney General’s Office and

another that belonged to the City of Rochester. Ms. Drechsler further admitted that following the

fires, she and others left the area of the Public Safety Building and participated in looting stores

and damaging property throughout the City of Rochester. (See Docket #26, ¶4).

       The written plea agreement also set forth the parties’ anticipated Sentencing Guidelines

calculation, which included an advisory sentencing range of 24 to 30 months. The advisory

range was based, in part, on Ms. Drechsler’s minimal Criminal History Category of I.

       Following the entry of the guilty plea, the Court addressed the issue of Ms. Drechsler’s

continued release. The government advised the Court that it was not aware of any violations of

the pretrial conditions and that it was not opposed to Ms. Drechsler’s continued release pending

sentencing. The defense similarly requested that the Court continue Ms. Drechsler’s release.

The Court denied the parties’ request, revoked Ms. Drechsler’s release and remanded her into

custody pending sentencing, which is scheduled for August 9, 2021.

       The defense respectfully requests that the Court reconsider its Order detaining Ms.

Drechsler pending sentencing and issue and Order of Release pursuant to 18 U.S.C. § 3143.




                                           ARGUMENT

       In cases that do not involve a crime of violence, 18 U.S.C. § 3143 generally requires that

a defendant be taken into custody following a plea of guilty. However, the Court is permitted to

grant or continue the release of a defendant pending a sentencing hearing if it finds by clear and

convincing evidence that such defendant is not likely to flee or pose a danger to the safety of any

                                                  3
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 4 of 7




other person or the community. 18 U.S.C. § 3143(a)(1). Conversely, in cases that do involve a

crime of violence, the Court is directed to detain a defendant following a guilty plea unless –

(A) there is a substantial likelihood that a motion for acquittal or a new trial will be granted; or

the government has recommended that no sentence of imprisonment be imposed; and (B) the

Court finds by clear and convincing evidence that the defendant is not likely to flee or pose a

danger to any other person or the community. 18 U.S.C. § 3143(a)(2).

       Regardless of the type of case, an exception to the general requirement of detention can

be found in 18 U.S.C. § 3145. That section permits the Court to release a defendant pending

sentencing, notwithstanding the requirements of § 3143, if there are “exceptional reasons” why

detention would not be appropriate. 18 U.S.C. § 3145(c); see United States v. DiSomma, 951

F.2d 494, 496 (2d Cir. 1991)(citing United States v. Carr, 947 F.2d 1239, 1240 (5th Cir.

1991)(acknowledging that despite its inclusion in a section covering appeals, § 3145(c) applies to

original applications for release).

       In the instant matter, there are ample exceptional reasons why Ms. Drechsler’s detention

pending sentencing is not appropriate.



Ms. Drechsler has Demonstrated that she is Not Likely to Flee or Pose a Danger

       For the past year, Ms. Drechsler has demonstrated her ability to comply with all

conditions of release and that she is not a risk of flight. As stated above, Ms. Drechsler was

originally charged with Arson, a charge that carries a mandatory minimum sentence of five years

and a maximum sentence of twenty years. See 18 U.S.C. § 844(i). Despite the prospect of such

a severe sentence, Ms. Drechsler regularly appeared for court when directed for a period of

almost 12 months. Moreover, as stated above, Ms. Drechsler pled to the lesser charge of



                                                  4
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 5 of 7




Rioting, which does not require a minimum sentence and carries a maximum possible sentence

of only 5 years. It would appear that Ms. Drechsler has even less of an incentive to flee now

than she did while on pretrial release. Certainly, reasonable conditions exist that would assure

the Court that Ms. Drechsler will return to court and surrender for sentencing.

       While on pretrial release, Ms. Drechsler also obtained employment. She worked the

over-night shift at McDonalds averaging at least 40 hours per week. Although the schedule was

not ideal, Ms. Drechsler requested the nighttime hours so she could also be available for her two

children during the day.

       The government acknowledged Ms. Drechsler’s compliance with all conditions of release

when questioned by the Court. Counsel for the government specifically advised the Court that it

was not opposed to Ms. Drechsler’s continued release pending sentencing.



Fairness Dictates Ms. Drechsler’s Release

       On the same date as Ms. Drechsler’s plea hearing, another defendant in an almost

identical case also pled guilty. See United States v. Shakell Sanks, Docket # 21-CR-6065 (DGL).

Shakell Sanks, like Ms. Drechsler was originally charged with Arson in connection with the

protests on May 30, 2020. Also like Ms. Drechsler, Mr. Sanks pled guilty to the lesser charge of

Rioting. However, unlike Ms. Drechsler, Mr. Sanks was not taken into custody and was

permitted to remain released on conditions pending sentencing.

       According to his plea agreement, Mr. Sanks admitted to setting fire to the same City of

Rochester car that was identified in Ms. Drechsler’s plea agreement. Although Mr. Sanks’ plea

agreement referenced only the one vehicle fire, as opposed to the two vehicle fires in which Ms.

Drechsler was involved, Mr. Sanks advisory Sentencing Guideline rage is actually higher than



                                                5
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 6 of 7




Ms. Drechsler’s. This is due to the fact that Mr. Sanks appears to have a prior criminal record,

resulting in a Criminal History Category of II. Ms. Drechsler is a Criminal History Category I.

       Given the parallel between Mr. Sanks and Ms. Drechsler’s charges and plea agreements,

and that Mr. Sanks was permitted to remain released on conditions pending sentencing, fairness

dictates that Ms. Drechsler also be released until her sentencing hearing in approximately 60

days. See 18 U.S.C. § 3553(a)(6) (requiring the sentencing court to “avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar

conduct”).



Ms. Drechsler’s Two Young Children Need Their Mother

       Ms. Drechsler is the mother of two young children, Jordyne Green, age 5, and Nakari

Green, age 2. Both children need their mother, especially during the summer months when

school and daycare options are limited. The children are currently with Ms. Drechsler’s mother,

but additional arrangements must be made for an extended period of absence. See United States

v. Rentas, 2009 WL 3444943, * (S.D.N.Y. 2009)(granting release to single mother to arrange for

child care); United States v. Hooks, 330 F.Supp.2d 1311, 1312 (M.D. Ala. 2004) (granting

release to mother to arrange for care of three children).

       If released for the next two months, Ms. Drechsler would also continue to work in order

to save money for child-related expenses that will surely arise during her absence. Additionally,

Ms. Drechsler needs time to get other affairs in order, including selling her car and canceling her

insurance, in an effort to reduce all unnecessary expenses.




                                                  6
          Case 6:21-cr-06064-DGL Document 27 Filed 06/11/21 Page 7 of 7




                                          CONCLUSION

       Given Ms. Drechsler’s previous compliance with her conditions of release, the perceived

fairness of treating similar cases similarly, and the needs of Ms. Drechsler’s children, it is

respectfully requested that the Court reconsider its Order of Detention and release Ms. Drechsler

pending sentencing on August 9, 2021.



Date: June 11, 2021                                           S/Jeffrey L. Ciccone
                                                              Jeffrey L. Ciccone
                                                              Assistant Federal Public Defender
                                                              28 E. Main Street, Suite 400
                                                              Rochester, New York 14614
                                                              (585)263-6201
                                                              Jeffrey_Ciccone@fd.org
                                                              Attorney for Mackenzie Drechsler




                                                  7
